Cook, J.,
dissenting. As I believe that the majority is incorrect in its interpretation that R.C. 2721.09 is “statutory authority” for awarding attorney fees and there exists no other ground for allowing these fees here, I respectfully dissent.
I
R.C. 2721.09 provides, “[wjhenever necessary or proper, further relief based on a declaratory judgment or decree previously granted may be given. * * *” (Emphasis added.) The “further relief’ in this and similar declaratory judgment statutes from other states allows a court to grant consequential or incidental relief such as a money judgment, injunction, specific performance, mandamus, and accounting; relief that is remedial in nature, not punitive. See 22A American Jurisprudence 2d (1988) 886-889, Declaratory Judgments, Sections 246 and 247. The intent of the statute affording further relief in declaratory judgment actions is to grant the trial court the power to enforce its declaration of right. G.S.T. v. Avon Lake (1978), 59 Ohio App.2d 84, 89, 13 O.O.3d 142, 145, 392 N.E.2d 901, 905. The benefit of the statute is the judicial economy of implementing the declaration of rights without the necessity of filing a separate action.
The term “further relief’ also appears in R.C. 2721.02. It reads in pertinent part: “Courts of record may declare rights, status and other legal relations whether or not further relief is or could be claimed.” (Emphasis added.) The context in which “further relief’ is used in R.C. 2721.02 supports the view that its use in R.C. 2721.09 does not relate to attorney fees.
Moreover, it is difficult to argue that R.C. 2721.09 is statutory authorization for the award of attorney fees where the statute does not use the words “attorney fees”; in no less than sixty-six other sections of the Revised Code that do authorize attorney fees, those specific words appear in the statutory grant. See, e.g., R.C. 101.15(E)(2)(a), 1311.311, 1513.13(E)(1), 1705.52, 2335.39, 2743.65, 2919.21(E), 3105.21(C), 3701.244(B), 3702.60(E)(4), 4101.17(B), 4549.49(A)(2), 4728.14, and 5111.32.
II
While it is true that Ohio courts have cited R.C. 2721.09 in awarding attorney fees, those decisions have not premised the award of 'these fees upon the “further relief’ provision as independent authority. Rather, such awards have been supported by findings of wrongful conduct as has historically been necessary to *162an award of fees. Vance v. Roedersheimer (1992), 64 Ohio St.3d 552, 556, 597 N.E.2d 153, 156.
This rule of law prohibiting the award of attorney fees in declaratory judgment actions absent bad faith, fraud, or stubbornly litigious behavior has been routinely applied by Ohio courts. The appellate court in Gen. Acc. Assur. Corp. v. Motorists Mut. Ins. Co. (1965), 2 Ohio App.2d 234, 235-236, 31 O.O.2d 364, 365, 207 N.E.2d 670, 671, held that “[t]he Declaratory Judgment Act does not provide for recovery of attorney fees and expenses incidental to suit brought under the Act. The Legislature did not intend this relief to be available to the prevailing party. Only court costs may be awarded to the prevailing party by the court * * (Emphasis sic.) The award of attorney fees is premised upon statutory authorization, damages for breach of contract or the fact that there has been bad faith, fraud, or stubbornly litigious behavior.
Former appellate judge, now federal district court judge Sam H. Bell, in G.S.T. v. Avon Lake, supra, at 89, 13 O.O.3d at 145, 392 N.E.2d at 905, wrote, “[sjubject to the limitation that the court must first find evidence of bad faith or fraud, or a stubborn propensity to needless litigation on the part of the defendant party, a court in its inherent power under R.C. 2721.09 may assess the opponents reasonable attorney fees and costs against him.” Similarly, in Chace v. Dorcy Internatl., Inc. (1991), 68 Ohio App.3d 99, 114, 587 N.E.2d 442, 452, the appellate court ruled that “where an insurer resorts to delaying tactics, fails to defend and takes a litigious course of conduct that the insured hardly bargained for, the trial court has the discretion to allow expense, costs and attorney fees,” citing Motorists Mut. Ins. Co. v. Trainor (1973), 33 Ohio St.2d 41, 62 O.O.2d 402, 294 N.E.2d 874. See, also, Koch v. Cincinnati Ins. Co. (Dec. 14, 1992), Clermont App. No. CA92-06-64, unreported, 1992 WL 368708 (the trial court has the inherent power under R.C. 2721.09 to assess attorney fees in a declaratory judgment action where there is evidence of bad faith or fraud or stubborn propensity towards needless litigation on the part of the defendant); Gottlieb & Sons, Inc. v. Hanover Ins. Co. (Apr. 21, 1994), Cuyahoga App. No. 64559, unreported, 1994 WL 144539 (the court has inherent power under R.C. 2721.09 to assess an opponent’s reasonable attorney fees if the court finds that a party acted in bad faith).
With the parties to this appeal acknowledging that the insurer’s challenge to coverage was justifiable, and with courts eschewing R.C. 2721.09 as a independent ground for awarding attorney fees, the awarding of fees in this action is without legal support.
Ill
The majority’s broad grant of authority for awarding attorney fees is not limited to insurance cases or even the unfair result that seems to have befallen *163the Brandenburgs. The syllabus of this case does not just extend the law of Motorists Mut. Ins. Co. v. Trainor, supra, to allow the recovery of fees in a declaratory judgment action where the insurer, acting in good faith, unsuccessfully challenges the insured’s right to coverage. Rather, this case allows recovery of attorney fees in any declaratory judgment action. The only limitation is that a trial court, in its discretion, find that an award of attorney fees is necessary or proper.
With this state of the law, I can foresee creditor/debtor contracts, labor contracts, zoning rights issues, employment rights/contract issues, all being pursued as declaratory judgment actions with the expectation of (1) having the contract construed favorably, (2) applying and receiving the further relief necessary to enforce the declaration of rights, and (3) recovering the proper further relief of attorney fees for having prevailed on the declaration of rights. Any case involving a justiciable controversy as to contracts, rights, or legal status (R.C. 2721.02 and 2721.03) now may support an award of attorney fees, subject only to the discretion of the six hundred twenty-six trial judges of this state.
IV
There is no debating that to deny the Brandenburgs reimbursement of their attorney fees in this case works a hardship. In practice, we know that the “American Rule” often prevents the prevailing party from “being made whole.” To date, however, this rule has been accepted throughout the country as more fair, on balance, than a “loser pays” system. For instance, it is entirely possible, under the rule adopted by the majority today, that if the insurer had prevailed on the coverage issue, the Brandenburgs would not only be without uninsurance coverage, but also be required to pay the attorney fees of their insurer.
While this majority decision may allow a just result for this case, I would not use R.C. 2721.09 to depart from the well-settled law on attorney fees, and would affirm the court of appeals.
Moyer, C.J., and Wright, J., concur in the foregoing dissenting opinion.